tcmemo_1995_546 united_states tax_court george georgiou and judith georgiou a k a judy georgiou et al petitioners v commissioner of internal revenue respondent docket nos filed date richard j sideman and wendy abkin for petitioners debra k estrem for respondent memorandum findings_of_fact and opinion cohen judge in these consolidated cases respondent determined deficiencies in and additions to petitioners' federal_income_tax as follows 1cases of the following petitioners are consolidated herewith kolonaki imports inc docket no and georgiou retail stores docket no additions to tax penalties sec sec sec sec docket no year deficiency a a a dollar_figure -- -- -- dollar_figure george big_number -- -- -- big_number judith georgiou big_number dollar_figure to be dollar_figure -- kolonaki determined imports big_number -- -- -- big_number inc big_number big_number to be big_number -- georgiou determined retail stores references to the tax_year for the corporations are to the applicable fiscal_year unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision as to kolonaki imports inc kolonaki are whether kolonaki was qualified to file a consolidated_return with judy alexander inc jai a corporation wholly owned by george georgiou georgiou for the year ended date whether kolonaki is liable for a penalty under sec_6662 for and whether kolonaki is liable for additions to tax under sec_6653 and sec_6661 for the issues remaining for decision as to georgiou are whether amounts transferred to georgiou from kolonaki in and constituted loans or constructive dividends whether a dollar_figure home interest_deduction claimed by georgiou in can be recharacterized as a business_interest expense under sec_163 whether ownership of jai stock was transferred from georgiou to kolonaki during or creating a dividend under sec_304 and whether georgiou is liable for penalties under sec_6662 for and the issue remaining for decision as to georgiou retail stores grs is whether grs's cost_of_goods_sold in must be reduced by dollar_figure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference the georgious were residents of california and kolonaki and grs had their principal places of business in california at the time the petitions were filed kolonaki georgiou incorporated kolonaki in california in as a retail store that sold giftware and clothing from various parts of the world predominantly merchandise from greece prior to founding kolonaki georgiou had obtained degrees in economics and mathematics and had worked as a systems analyst kolonaki was wholly owned by georgiou from incorporation throughout the years in issue from through kolonaki expanded to include both wholesale and retail operations by the retail division consisted of approximately stores named georgiou the georgiou stores' merchandise consisted primarily of clothing designed by georgiou the wholesale division sold merchandise to two other corporations which then sold the goods at retail the two other corporations were naturelle international inc which was owned by georgiou and alexia clothing inc alexia in which georgiou was a minority shareholder through alexia had a supply contract with kolonaki that required alexia to purchase all of its merchandise from kolonaki during georgiou became interested in selling shares in the retail division of kolonaki to the public grs was incorporated on approximately date in california to take over kolonaki's retail operations grs acquired kolonaki's retail division pursuant to a two-part plan set forth in a document titled agreement and plan of corporate separation and reorganization the plan as the first part of the plan required kolonaki transferred to grs certain business_assets and liabilities associated with kolonaki's retail clothing business the assets included all operating retail stores and the assets associated with those stores the assets were transferred under sec_351 and the stock of grs was issued in the name of kolonaki the second part of the plan provided that the grs stock would be distributed to georgiou as part of a tax-free corporate separation and exchange pursuant to sec_355 and sec_368 the reorganization was subject_to a condition_precedent that required the parties to obtain an opinion from tax counsel that the transaction would qualify as a tax-free_exchange because the parties never obtained an opinion grs remained a subsidiary of kolonaki in georgiou became interested in acquiring the assets of petite concept ltd petite a corporation that operated a chain of retail stores known as karen austin petites the assets consisted primarily of leases leasehold improvements and property petite had filed bankruptcy in date georgiou formed jai to acquire certain assets of petite jai was incorporated date with georgiou as the sole shareholder georgiou remained the sole record holder of jai stock from through the years in issue there were several business reasons to form jai including kolonaki had just spun off its retail division into grs and adding a retail division back to kolonaki would have been counterproductive grs would be a less desirable investment if it attempted to sell shares to the public with a chain of bankrupt stores included in its assets and georgiou did not want to provide either the kolonaki or grs financial statements to the petite lessors because several of the lessors were also lessors of grs stores in date petite agreed to sell to georgiou or his nominee the assets of petite stores georgiou funded jai with dollar_figure dollar_figure designated as capital and dollar_figure designated as three loans jai issued big_number shares of stock in georgiou's name in return for georgiou's capital_contribution jai as georgiou's nominee used the funds to purchase the petite assets from the bankruptcy trustee for dollar_figure as part of the sale georgiou was required to guarantee personally eight of the petite retail leases that jai purchased the value of the eight leases with the guarantees was approximately dollar_figure million georgiou's liability under the guarantee continued whether the leases were extended modified altered or assigned and irrespective of any bankruptcy reorganization or insolvency of jai grs and jai were administered identically from their inception both purchased their merchandise wholesale from kolonaki and they shared management personnel georgiou micromanaged the operations of kolonaki grs and jai all decisions from clothing design to personnel required his final approval in jai in addition to grs was being considered for a public offering ernst and young was retained to perform certain financial audits and prepare tax returns ernst and young prepared tax returns for grs and jai for the year ended date the grs and jai returns were prepared as separate returns for submission to the internal_revenue_service irs grs and jai each filed a separate return the jai return listed georgiou as the sole stockholder grs was wholly owned by kolonaki the irs began an audit of kolonaki in date kolonaki's representative at the date interview and throughout the audit was david pryor pryor a c p a with crisafi sciabica and woodward crisafi georgiou's regular accounting firm on date the irs began an audit of the year ended date early in the jai audit pryor informed the irs agent that georgiou was the owner of jai in april or date georgiou met with pryor and robert woodward two accountants from the crisafi firm to discuss consolidated_return treatment for jai on kolonaki's date tax_return pryor had discovered the beneficial_ownership concept in a bureau of national affairs inc tax portfolio and presented it to georgiou pryor suggested that a second meeting be held with georgiou and lucius p bernard bernard georgiou's attorney to discuss whether kolonaki had beneficial_ownership of the jai stock that was issued in georgiou's name georgiou subsequently met with pryor and bernard to discuss consolidated_return treatment for jai on kolonaki's return bernard was not a tax specialist the meeting concluded with the understanding that jai could file a consolidated_return with kolonaki if kolonaki could establish that it was the beneficial_owner of at least percent of jai stock it was agreed that a holding agreement between kolonaki and georgiou would be the best way to document the intention that kolonaki was the beneficial_owner of georgiou's jai stock the conclusion of the meeting set in motion a number of events pryor returned to his accounting firm and made journal entries in kolonaki's books the entries reduced georgiou's liabilities to kolonaki and replaced them with jai liabilities to kolonaki the entries consisted of debits of dollar_figure to investment in judy jai and dollar_figure to accounts_receivable judy jai totaling dollar_figure and of a credit of dollar_figure to accounts_receivable georgiou the entries were dated as of but were actually made sometime after the meeting in entries were made in the jai books to change notes payable the entries consisted of a dollar_figure debit to notes payable george georgiou and a dollar_figure credit to notes payable kolonaki the entries were dated as of date on the books but were actually made sometime after date as part of the plan to sell shares to the public for jai and grs ernst and young prepared the date tax returns for the two corporations the grs tax_return was prepared pro forma because ernst and young was aware that georgiou planned to have grs file a consolidated_return with kolonaki the jai tax_return was prepared as a separate_return with georgiou listed as the sole stockholder ernst and young signed the jai return on date and gave it to crisafi crisafi did not file with the irs the separate jai tax_return for crisafi prepared kolonaki's date tax_return the kolonaki return claimed consolidated_return treatment for jai and was filed and received by the irs on date the kolonaki return was signed by the chief financial officer for kolonaki and stated kolonaki imports inc is the beneficial_owner of judy alexander jai pursuant to a holding agreement with george georgiou the holder of record and shareholder of kolonaki the original big_number shares of judy alexander jai were originally issued in january and march of pursuant to this agreement the holding agreement to which the tax_return referred did not exist at the time the return was filed on date a holding agreement was drafted to substantiate kolonaki's beneficial_ownership of jai the holding agreement stated in part whereas the parties intend by this agreement to cause george georgiou to own of record all of the issued and outstanding shares of judy alexander jai and to hold said shares beneficially for and on behalf of kolonaki and kolonaki intends to indemnify and hold george georgiou harmless from any and all liabilities which he may incur or to which he may be subjected as the owner of said shares of stock the holding agreement began this agreement made thi sec_15th day of october and ended in witness whereof the parties have caused these present to be executed the date and year first above written georgiou signed the document twice once in his capacity as president of kolonaki and once in his individual capacity in a supply agreement existed between jai and kolonaki the original agreement dated date and signed by georgiou stated relationship of parties ja jai and kolonaki are for all purposes independent parties a date transmittal letter from pryor to bernard directed bernard to revise the supply agreement between kolonaki and jai and kolonaki and grs the transmittal stated para relationship of parties now ja jai and kol kolonaki are for all purposes indep endent parties change ja is a sub sidiary of kol george has agreed to both revised supply agreements were forwarded from bernard's firm to georgiou with a date transmittal letter that stated enclosed are revised supply agreements between kolonaki and jai the changes to which georgiou had agreed were in the revised agreement that stated in part relationship of parties the parties acknowledge that all outstanding shares in ja jai are held of record by george georgiou under a holding agreement for the benefit of kolonaki the revised supply agreement was dated date and was signed twice by georgiou once as president for kolonaki and once as president of jai the minutes of the first meeting of the board_of directors of jai were dated date georgiou was named sole director president secretary and treasurer during that meeting it was resolved that big_number shares of corporate stock at dollar_figure per share would be issued to georgiou pursuant to the provisions of sec_1244 it was also resolved that the corporation should borrow dollar_figure from georgiou and give him a promissory note for that amount payable on demand in years with annual interest payments at the rate of percent per annum the date minutes of a special meeting of the board_of directors of jai resolved to issue an additional big_number shares of sec_1244 stock at dollar_figure per share to georgiou it was resolved that the corporation should borrow dollar_figure from georgiou and issue a promissory note in that amount payable on demand in years with annual interest payments at the rate of percent per annum the date minutes of a special meeting of the board_of directors of jai resolved that the corporation should borrow dollar_figure from georgiou and issue a promissory note in that amount payable on demand in years with annual interest payments at a rate of percent per annum there were two sets of minutes of special meeting of the board_of directors of jai dated date the minutes resolved to accept a supply agreement that required jai to purchase all of its merchandise from kolonaki the original minutes identified kolonaki as a california corporation the date minutes that were provided to the irs agent at audit however identified kolonaki differently stating that there was a supply agreement between this corporation jai and kolonaki this corporation's parent in date georgiou set up the george georgiou living_trust and transferred personal assets into it included in the assets were big_number shares of jai stock the date minutes of the regular meeting of the shareholder of jai listed as present at the meeting george georgiou trustee of the george georgiou living_trust established date-- big_number shares the date meeting minutes of the board_of directors of jai that were given to the irs agent during the audit no longer named georgiou as trustee of the jai stock these minutes listed georgiou as present and resolved it would be in the best interest of the corporation to elect to file consolidated tax returns with kolonaki a california corporation which is the beneficial_owner of all the issued and outstanding shares of this corporation three sets of promissory notes from jai to georgiou were prepared the notes represented the loans georgiou made to jai as set forth in the jai minutes the notes were for loans of dollar_figure dollar_figure and dollar_figure the notes were dated and some of the notes contained an assignment clause that stated assignment for value received i hereby assign to kolonaki a california corporation all of my right title and interest in and to the aforesaid promissory note dated date made by judy alexander jai and payable to george georgiou in the principal_amount of the loan amounts the assignment clauses were signed by georgiou and dated either date or date bernard sent a letter to georgiou dated date enclosed with the letter were promissory notes for dollar_figure dollar_figure and dollar_figure the letter stated you must sign the notes and the assignment clause which is on the bottom of each note make copies for your accountant to give to the irs auditor in date georgiou requested a written opinion from bernard regarding jai's qualifications to file a consolidated_return with kolonaki in response to the inquiry bernard sent georgiou a letter dated date that stated since kolonaki has the benefits of the ownership of all the shares in judy alexander jai pursuant to the holding agreement dated date between kolonaki and george georgiou it seems obvious without a formal opinion at this time that the incidents and benefits of ownership of judy alexander jai accrue to kolonaki throughout and the irs agent requested information by issuing information document requests one specific request was for documents that substantiated kolonaki's beneficial_ownership of jai in response to the requests pryor gave the agent the backdated holding agreement supply agreement minutes and promissory notes in a letter dated date bernard informed pryor that bernard just became aware of the date date on the holding agreement the letter stated i discovered to my chagrin that the holding agreement contains an obvious error which if not called to the attention of the person to whom it was delivered could be misleading as you know the holding agreement was in fact drafted on date to memorialize the understanding which mr georgiou and kolonaki had reached in date bernard stated in the letter that the inaccurate date was a typographical error that was the result of boilerplate language on his computer bernard asked pryor to forward the information about the error to the agent the agent also requested information from ernst and young regarding kolonaki's beneficial_ownership in a letter dated date ernst and young informed the agent we first learned in writing of the holding agreement upon receipt of the client representation letter dated date for the fiscal_year respondent disallowed the jai loss that was deducted by kolonaki on kolonaki's form_1120 tax_return georgiou in kolonaki extended a line of credit of dollar_figure to georgiou its sole shareholder the credit limit was subsequently increased as follows date date date date date date date amount of credit limit dollar_figure big_number big_number big_number big_number big_number big_number during the years in issue transactions reflected in kolonaki's account 121--loan to shareholder can be summarized as follows year ended date date beginning balance dollar_figure big_number advances to georgiou big_number repayments big_number ending balance dollar_figure dollar_figure big_number big_number dollar_figure 1the repayments consisted of one check for dollar_figure dated and a journal entry of dollar_figure that represented an offset of rents that kolonaki owed georgiou on the rental of a building owned by georgiou the amount was reported on georgiou's form_1040 2the repayments consisted of three journal entries dollar_figure to record investment in judy alexander jai as of for consolidation purposes the entry was actually made in april or date dollar_figure to record kolonaki loan to alexia as of and dollar_figure that stated george paid the monies to alexia for kolonaki's purchase 3the errors in calculations are from kolonaki's journal and from rounding no promissory notes were executed for the advances from kolonaki's account 121--loan to shareholder from through the years in issue no maturity_date was set for repayment of the advances georgiou did not pledge any collateral as security for the repayment of the advances from through kolonaki did not take any_action to enforce the repayment of the amounts advanced to georgiou however a date letter from bernard to georgiou stated enclosed please find an original and one copy each of security_agreement consent by directors to corporation action dated date and consent by directors to corporate action dated date please sign the originals and return them to me for inclusion in the corporate record book the enclosed security_agreement was dated date and gave kolonaki a present security_interest in collateral described as all of the personal_property of debtor georgiou to secure advances under a certain line of credit the consent by directors document dated resolved that all advances made under the line of credit to georgiou shall bear interest at the rate of percent per annum interest only payments were due annually with all unpaid principal due_date during and kolonaki paid georgiou a salary of dollar_figure and dollar_figure respectively the georgious' and form_1040 tax returns show adjusted_gross_income of dollar_figure for and dollar_figure for georgiou stated that he believed the salary he received from kolonaki was very low during and kolonaki had taxable_income and retained earnings as follows year ended sept taxable_income retained earnings dollar_figure big_number dollar_figure big_number kolonaki did not pay dividends for either or kolonaki has never paid dividends for any year since its incorporation georgiou claimed a dollar_figure home interest_deduction on his form_1040 tax_return for a portion of the advances that was allegedly used to remodel his private residence respondent determined that georgiou's withdrawals from kolonaki's line of credit were constructive dividends and not loans respondent further determined that there was no allowable interest_expense because the advances were not loans grs the grs form_1120 tax_return represented the value of inventory at the beginning of the year as dollar_figure the grs beginning_inventory was transferred from kolonaki to grs pursuant to a sec_351 exchange for grs stock the kolonaki books reflected the transfer of opening_inventory to grs the basis of the transferred inventory as it appeared on the kolonaki books was dollar_figure respondent reduced the value of opening_inventory that grs represented on its tax_return from dollar_figure to dollar_figure respondent maintains that the proper value is the transferor's basis in the property transferred opinion kolonaki georgiou and grs have the burden_of_proof on all issues rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 i kolonaki kolonaki asserts that it was the beneficial_owner of jai stock and was entitled to deduct a dollar_figure net_loss from jai on its form_1120 tax_return respondent contends that kolonaki was not the beneficial_owner of jai stock and therefore not entitled to include jai on its consolidated_return respondent acknowledges that beneficial_ownership would satisfy the ownership requirement of sec_1504 respondent argues however that there was no credible documentation to substantiate kolonaki's beneficial_ownership of jai only documents that were created or altered and backdated after the audits began kolonaki's right to file a consolidated_return depends on whether during the year in issue kolonaki owned directly within the meaning of sec_1504 at least percent of the voting power of all classes of jai stock under sec_1501 an affiliated_group has the privilege of making a consolidated_return an affiliated_group is defined in sec_1504 as follows a affiliated_group defined --for purposes of this subtitle-- in general --the term affiliated_group means-- a or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation but only if-- b i the common parent owns directly stock meeting the requirements of paragraph in at least of the other includible corporations and ii stock meeting the requirements of paragraph in each of the includible corporations except the common parent is owned directly by or more of the other includible corporations 80-percent voting and value test --the ownership of stock of any corporation meets the requirements of this paragraph if it-- a possesses at least percent of the total voting power of the stock of such corporation and b has a value equal to at least percent of the total value of the stock of such corporation the parties stipulated that georgiou was the record_owner of percent of jai stock however the direct ownership requirement in sec_1504 is not synonymous with legal or record ownership see 67_tc_793 direct is not used to restrict ownership to those situations in which the corporation has legal_title to the stock corporations that are in effect one business unit because of their actual ownership have been allowed to file a consolidated_return regardless of who is the record_owner of the stock id pincite see 25_f2d_375 4th cir revg 6_bta_1134 40_bta_1266 eastern util inv corp v commissioner 38_bta_778 if consolidation depended solely on legal or record ownership corporations with no real common ownership or economic relationship could consolidate their income and deductions in violation of the statutory purpose see lavenstein corp v commissioner supra pincite macon dublin savannah r r co v commissioner supra pincite this court has thus held that the ownership referred to in sec_1504 is beneficial_ownership regardless of the arrangement by which it is created miami national bank v commissioner supra pincite see ini inc v commissioner tcmemo_1995_112 the issue here turns on whether kolonaki was the beneficial_owner of jai stock to determine whether kolonaki had beneficial_ownership of jai stock we must look to the legal documents that were executed and the rights created thereby miami national bank v commissioner supra pincite additionally in carrying out this task we look to the intent and agreement of the parties id pincite because courts cannot successfully conjecture as to the subjective intent of the parties the objective evidence of intent provided by the parties' overt acts must be relied upon 71_tc_346 citing 55_tc_866 affd 457_f2d_1165 5th cir affd without published opinion 652_f2d_65 9th cir kolonaki relies primarily on georgiou's assertion that georgiou as kolonaki's sole shareholder always intended kolonaki to be the beneficial_owner of the jai stock kolonaki's reliance on georgiou's subjective intent is misplaced a corporation and its sole shareholder are separate legal entities if a business_purpose exists for the corporation 319_us_436 the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator's personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity id fn ref omitted the degree of corporate purpose and activity requiring recognition of the corporation as a separate business_entity is extremely low 66_tc_12 affd without published opinion 553_f2d_94 2d cir kolonaki carried on business activity it entered into contracts such as the supply agreement with alexia kolonaki owned the grs stock and filed its own corporate tax returns kolonaki's business activities separate from georgiou's personal affairs are sufficient evidence of kolonaki's status as a separate legal entity from georgiou the fact is that the taxpayer did have a separate legal existence with privileges and obligations entirely separate from those of its stockholders the fact that it had only one stockholder seems of no legal significance 287_us_415 the analysis in moline properties can also be applied to distinguish georgiou and jai as separate legal entities georgiou evaluated the purchase of petite in his individual capacity he decided to incorporate jai based on several business reasons including georgiou's desire to withhold kolonaki's financial information from lessors of petite stores and because kolonaki had just divested itself of its retail division creating grs georgiou's business reasons for forming jai and its subsequent business activity establish jai as a separate legal entity from georgiou see moline properties v commissioner supra pincite the consequence of the separate legal status of kolonaki georgiou and jai is that their overt acts must be analyzed independently kolonaki asserts that it was the beneficial_owner of jai stock even though it was not the record_owner we agree that record ownership is not necessary to satisfy the directly owned requirement in sec_1504 the cases where courts have permitted a division of legal and beneficial_ownership however typically involve facts where the legal and beneficial_owner divests itself of legal ownership and retains the beneficial_ownership for a legitimate business reason see miami national bank v commissioner supra macon dublin savannah r r co v commissioner supra or where an entity creates another to act as its agent to acquire legal_title while vesting beneficial_ownership in itself see 485_us_340 kolonaki relies on miami national bank and macon dublin savannah r r co to support its assertion of beneficial_ownership these cases are distinguishable on the facts in miami national bank a corporation retained beneficial_ownership when it transferred record title of shares of stock to a subordinated securities account the corporation retained substantial rights under the agreement including the right to dividends right to vote the stock and right to withdraw the stock if other readily marketable_securities of equivalent value were substituted in macon dublin savannah r r co a corporation transferred record title of the stock of its subsidiary to a nominee while retaining beneficial_ownership the nominee agreement stated that the corporation was entitled to all rights and privileges incident to the stock and had the option to repurchase the stock both parties understood that the transferee was acting as a nominee in contrast to the foregoing cases here kolonaki never held record title to jai stock jai stock was originally issued in georgiou's name when georgiou made the capital contributions to jai and the stock has remained in georgiou's name through the years in issue no contemporaneous agreement was created between kolonaki and georgiou that set forth the beneficial_ownership arrangement and the parties' rights kolonaki also relies on bollinger to establish beneficial_ownership in bollinger the court sought to determine whether an agency relationship existed between the record_owner and the beneficial_owner of property the supreme court held that a corporation that was formed to avoid kentucky usury laws was an agent for the partnership and stated in part it seems to us that the genuineness of the agency relationship is adequately assured and tax-avoiding manipulation adequately avoided when the fact that the corporation is acting as agent for its shareholders with respect to a particular asset is set forth in a written_agreement at the time the asset is acquired the corporation functions as agent and not principal with respect to the asset for all purposes and the corporation is held out as the agent and not the principal in all dealings with third parties relating to the asset commissioner v bollinger supra pincite in the instant cases there was no credible_evidence of an agreement written or otherwise that established that georgiou acted as kolonaki's agent when georgiou formed jai georgiou provided the funds to capitalize jai and to finance the purchase of petite georgiou held himself out as the principal in dealings with third parties such as when georgiou purchased petite using jai as his nominee georgiou transferred the jai stock into his living_trust and signed the trust document the minutes of the jai board_of directors meetings reflect that it was georgiou not kolonaki who ran the operations of jai and made business decisions the facts here are easily distinguishable from bollinger where in every case third parties were aware that the corporation was acting as agent of the partnership in holding record title id pincite- kolonaki provided documents to the irs agent in an attempt to substantiate kolonaki's beneficial_ownership of jai the documents consisted of a holding agreement a supply agreement promissory notes with assignments and minutes of jai and kolonaki board meetings the dates on the documents ranged from through these documents do not establish beneficial_ownership during because the documents were either created or altered in and were backdated in ini inc v commissioner tcmemo_1995_112 a corporation and its wholly owned subsidiary attempted to separate by executing legal documents and transferring assets and liabilities the corporation and its subsidiary had filed consolidated_returns in the past and presented irrevocable proxies and an agreement dated date as evidence of an earlier separation ini inc alleged that the agreement and proxies were backdated and therefore did not take effect until after date this court stated in part in the event that we were to determine that the execution of the irrevocable proxies occurred sometime after date it would then become necessary for us to determine when the agreement became effective and whether it was sufficient to deconsolidate the entities id here we conclude that the contemporaneous documents belie any claim that the backdated documents memorialize the actual agreement at the earlier and crucial date see 36_tc_395 on brief kolonaki argues that it has beneficial_ownership of jai stock because jai and kolonaki are effectively one business unit administered as one company with georgiou as the head of the economic entity a similar argument was rejected in 42_tc_1120 affd 347_f2d_716 3d cir in ray engineering co the taxpayer filed consolidated_returns based on operation of the two corporations as a business unit with the same executive officer who owned all of the stock in both corporations the court held that there was no common parent within the meaning of sec_1504 of the code a of the 1986_code and stated in part since neither the taxpayer nor branch was connected through stock ownership with a common parent the basic requirement of sec_1504 has not been met the taxpayer and branch were not members of an affiliated_group under sec_1504 and therefore were not entitled to file a consolidated_return under sec_1501 id pincite for the same reason we reject kolonaki's argument here in sum kolonaki is a separate legal entity from georgiou and jai kolonaki never held record title to jai stock and georgiou was not kolonaki's agent kolonaki did not present any credible documentation that would substantiate kolonaki's beneficial_ownership of jai stock as of the controlling date we conclude therefore that kolonaki did not have beneficial_ownership of jai stock as required by the directly owned provision in sec_1504 we sustain respondent's determination that kolonaki is not entitled to file a consolidated_return with jai therefore kolonaki cannot deduct a loss from jai on its tax_return ii georgiou georgiou asserts that the advances from kolonaki's account 121--loan to shareholder were nontaxable loans that he intended to repay respondent contends that the advances were taxable_distributions ie dividends that were includable in georgiou's taxable_income respondent argues that at the time the funds were transferred there was no intent to repay the advances because there was no fixed time and plan for repayment no maturity_date no ceiling placed on the advances no promissory notes and the documentation provided at audit consisted of backdated corporate minutes a backdated security_agreement backdated promissory notes and changed accounting_records georgiou further asserts that he is entitled to a dollar_figure business_interest deduction in relation to the advances respondent contends that there is no allowable interest_deduction because the advances are not loans whether advances from a corporation to its shareholder constitute bona_fide loans is a factual question and depends on the existence at the time the advances occurred of an intent on the shareholder's part to repay the advances and an intent on the corporation's part to enforce the obligations 404_f2d_119 6th cir affg tcmemo_1967_102 as the state of a taxpayer's mind at a given time in the past is not directly ascertainable we must consider objective evidence see baird v commissioner tcmemo_1982_ the issue thus turns upon all of the circumstances surrounding the transactions 93_f2d_921 8th cir affg 35_bta_701 where the shareholder receiving the advances controls the corporation however we must carefully scrutinize the transactions 52_tc_255 affd per curiam 422_f2d_198 5th cir in determining whether the shareholder and the corporation each possessed the requisite intent at the time of the advances the courts have examined a number of factors including the following the existence of a fixed time and plan for repayment whether a ceiling was placed on advances whether there was accrual and payment of interest whether the loans were recorded on the corporate books if there has been a failure to repay a mounting loan balance who had control_over the decision to enforce the obligation whether debt instruments were executed the existence of earnings_and_profits whether dividends were paid whether there is corroborated credible testimony of the taxpayer the salary received by the shareholder and the shareholder's ability to repay see eg berthold v commissioner supra pincite wiese v commissioner supra pincite 25_tc_387 baird v commissioner tcmemo_1982_220 because of the nature of this issue the above factors are not exclusive and no one factor is determinative the factors merely represent objective evidence helpful to the courts in analyzing all of the relevant facts and circumstances georgiou relies most heavily upon the books_and_records of kolonaki and upon purported loan repayments as evidence of his intention to repay the advances georgiou refers to two documents to support his position the security_agreement dated which gave kolonaki a present security_interest in georgiou's personal assets and the consent by directors document dated which established a maturity_date and interest rate for the advances prior to the creation of the consent by directors document there was no interest rate and no interest accrued on the advances both of these documents however were created in and backdated this court's analysis in saigh v commissioner t c pincite provides an appropriate response to georgiou's arguments taxpayers argue that actions taken subsequent to the date of transfer when combined with the original event clearly establish the real intention of the parties they rely upon the confirmation of the loan by the directors of building inc and investment and the execution and acceptance of the note this action was not undertaken until months after the transaction in issue occurred no explanation is given of why nothing was done or said at the date meeting while the confirmation and note would ordinarily be some evidence other facts present in the record destroy their probative value the actions taken were tardy and undertaken only after reflection and a shift in opinion taxpayers would overlook the interlocking control between investment and building inc what was done was not the act of independent directors ie it was not the result of bargaining between parties each looking after his own self interest saigh acted on both sides and indeed guided and engineered the entire transaction step by step in baird v commissioner t c pincite we reached a similar conclusion nor do we regard the giving of demand notes dated date to baird company of any significance as indicating that taxpayer's withdrawals constituted debts since this was done only after the revenue_agent took the position that the loans were in fact disguised dividends to us it is incredible that the baird brothers would have waited more than years to execute a note for the dollar_figure if they had intended to do so in the first place it seems obvious that the execution of the notes was a mere afterthought directed to an effort to give the withdrawals a character which they did not have during the years when they were made accordingly the backdated documents that provide an interest rate and maturity_date will be given little weight in our determination because they were created after the years in issue and substantially later than the actual advances the determinative fact is the intention as it existed at the time of the transaction this intention cannot be vitiated by changed circumstances or subsequent action bred in the cold light of tax consequences saigh v commissioner supra pincite georgiou's repayments of advances consisted primarily of adjustments to journal entries total advances for and were dollar_figure and dollar_figure respectively the repayments consisted of a check for dollar_figure and a journal entry all of the repayments were journal entries made in in an attempt to reduce the balance of the loan to shareholder account in baird this court also addressed the issue of journal entries as payments and stated separate treatment of the joint accounts on the books is not sufficient to support a contrary view in the light of all the surrounding circumstances and the dollar_figure debit from the cash journal to notes receivable account was simply a shift from one account to another there is nothing here to indicate a plan or intention to repay and the conduct of the parties over a period of years supports a contrary view baird v commissioner t c pincite disregarding the repayments that consisted of journal entries made in the repayments are insubstantial in relation to the advances failure to repay an ever mounting loan balance points to constructive dividends see baird v commissioner tcmemo_1982_220 georgiou also relies on the treatment of the advances on the books and tax returns of kolonaki to establish that the advances were loans kolonaki recorded the advances in the loan to shareholder account although the treatment of the advances is an important factor to consider it must be considered in relation to the other facts that would indicate a loan while it is true that the absence of the notes and the failure to charge or pay interest are not alone conclusive on the basic issue it is equally true that the treatment of the taxpayers' withdrawals on the corporate books as notes receivable is not controlling since it is well settled that book entries may not be used to conceal realities as a means of relieving the taxpayer from liability for income taxes baird v commissioner t c pincite on brief georgiou asserts that his annual income of dollar_figure million is evidence of his ability to repay the debt this assertion contradicts georgiou's form_1040 tax returns for and that report adjusted_gross_income of dollar_figure and dollar_figure respectively where a sole shareholder receives no salary from a corporation other disbursements represented as loans may in reality constitute salary substitutes receipt of salaries denominated as such on the other hand may support the characterization of other disbursements as loans see baird v commissioner tcmemo_1982_220 although georgiou received a salary from kolonaki he testified that the salary was very low the low salary would have been georgiou's only remuneration from kolonaki because kolonaki never paid dividends despite substantial earnings_and_profits in both and a history of failure to pay dividends in the face of earnings_and_profits available for that purpose tends to show that loans are camouflaged dividends id georgiou's final argument ie that the advances were loans because there were ceilings placed on the amount of the advances is unpersuasive the line of credit that kolonaki extended to georgiou increased approximately every years it was georgiou as the sole shareholder of kolonaki who had the authority to increase the line of credit similarly it was georgiou as the sole shareholder who had the authority to enforce the obligations courts strictly scrutinize transactions between a corporation and its sole shareholder that the shareholder in effect has the sole authority to enforce the debt against himself certainly raises questions about the substantive significance of formal debt instruments and book entries saigh v commissioner supra pincite the record herein contains little or no reliable evidence in support of georgiou's position kolonaki classified the advances as loans on its books_and_records and georgiou made a small repayment during the years in issue these factors are outweighed by the absence of credible documents that would substantiate georgiou's intent to repay the advances at the time the advances were made the backdated documents that reflect a security_agreement maturity_date and an interest rate for the advances are not reliable the ceiling on the advances and the right to enforce the obligations are illusory because georgiou himself controlled these decisions noticeably absent are promissory notes a taxpayer's execution and delivery to the corporation of promissory notes or other debt instruments in connection with and in close temporal proximity to the corporate disbursements is evidence that they are loans see baird v commissioner tcmemo_1982_220 no promissory notes were executed for the advances from the loan to shareholder account from through the years in issue after considering the factors that distinguish loans from dividends we conclude that georgiou has failed to satisfy his burden_of_proof on this issue therefore we sustain respondent's determination that the advances to georgiou from kolonaki were constructive dividends and not loans accordingly respondent's determination that there is no allowable business_interest deduction on the advances is also sustained because we have concluded that georgiou did not transfer jai stock to kolonaki during the years in issue we need not consider whether georgiou would have received a sec_304 dividend as a result of such a transfer iii grs grs contends that the value of its opening_inventory was dollar_figure grs reached this conclusion based on a lengthy analysis of fair_market_value respondent contends that the correct valuation is determined by sec_351 and sec_362 grs obtained its opening_inventory from kolonaki when kolonaki divested itself of its retail division kolonaki transferred assets including inventory to grs in exchange for grs stock the exchange was treated as a sec_351 exchange sec_351 refers to sec_362 which sets forth the basis of the transferred assets sec_362 basis to corporations a property acquired by issuance of stock or as paid-in_surplus --if property was acquired on or after date by a corporation-- in connection with a transaction to which sec_351 relating to transfer of property to corporation controlled by transferor applies or as paid-in_surplus or as a contribution_to_capital then the basis shall be the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on such transfer the applicability of sec_351 to the kolonaki grs exchange is not in controversy similarly it is not disputed that kolonaki controlled grs after the exchange as required by sec_362 the use of fair_market_value by grs to determine the basis of the assets is inappropriate the present facts fit squarely within the language of the code therefore we sustain respondent's determination that the value of the opening_inventory of grs is equal to the basis of the inventory in the hands of the transferor iv additions to tax and penalties sec_6653 imposes an addition_to_tax in an amount equal to percent of the underpayment if any part of the underpayment is due to negligence or disregard of rules or regulations sec_6661 imposes an addition_to_tax in an amount equal to percent of the underpayment if the underpayment is attributable to a substantial_understatement both sec_6653 and sec_6661 apply to tax returns with a due_date prior to date the sections were repealed date with the current sections both recodified in sec_6662 effective for returns with a due_date after date kolonaki and jai had a fiscal_year ending september the georgious were calendar_year taxpayers sec_6662 imposes a penalty for the underpayment_of_tax in an amount equal to percent of the underpayment if the underpayment is attributable to negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax negligence as used in sec_6653 is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return including any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6653 sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6653 sec_6662 sec b income_tax regs for purposes of sec_6661 and sec_6662 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure or in the case of a corporate taxpayer dollar_figure sec_6661 and b d a and b where an item is not attributable to a tax_shelter the understatement may be reduced by the portion attributable to such item and the addition_to_tax accordingly reduced if the taxpayer's treatment of the item was based on substantial_authority or was adequately disclosed in the return or in a statement attached to the return sec_6661 and ii d b i and ii the term understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year reduced by any rebate sec_6661 sec_6662 a sec_6662 penalty respondent determined that the sec_6662 accuracy-related_penalty for georgiou and kolonaki was based on a substantial_understatement or in the alternative negligence both carry the same penalty kolonaki and georgiou petitioners argue that an accuracy-related_penalty should not be imposed petitioners rely on sec_6664 which states that the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to that portion petitioners contend that they are not liable for the penalty because they reasonably and in good_faith relied upon the advice of professionals specifically pryor and bernard but reliance on the advice of a professional does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered first it must be established that the reliance was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 respondent maintains that petitioners may not rely on the advice of bernard and pryor for protection from the penalty respondent argues that petitioners bernard and pryor conspired to prepare and present to the irs backdated documents and accounting entries we agree with respondent petitioners instructed pryor and bernard rather than relied on them bernard testified if i had to describe myself in connection with all of my activities for mr georgiou if i had to draw the distinction between scrivener and business adviser i would describe myself as a scrivener i would produce documents to reflect agreements that had been reached by the client bernard stated that he had not seen the financial records or tax returns of petitioners' corporations and that he would absolutely not describe himself as georgiou's or kolonaki's tax adviser regarding kolonaki bernard testified as follows q did you feel it was necessary in your role as counsel business counsel to know something about the finances of the corporate client a not only didn't i because i wasn't giving mr georgiou financial advice but i felt that if i had inquired about financial information about kolonaki i would have been rebuffed and it would have damaged my relationship with the client additionally assuming petitioners relied on counsel to provide them with advice petitioners disregarded the advice with respect to the advances bernard testified q did you advise mr georgiou at any time with respect to whether or not he should prepare promissory notes a yes q or whether it was a good idea to prepare promissory notes a yes of course again as a routine i advise clients that they must--they should treat their corporations as separate entities and not just another side of their trouser pocket that any time money flows from the corporation to them it has consequences and if it's a loan it needs to be reflected by a promissory note it's always better if it's secured and the note must be for a reasonable period of time and must require payments pryor testified on the consolidated_return issue as follows q and how did you know to focus on the issue of beneficial_ownership a i looked up in a source we have called the bureau of national affairs it's a tax service and what the criteria is for filing a consolidated_return i think up to that point spring i have been informed that george was the owner of judy alexander jai and i think in that meeting i said well we cannot file a consolidated_return unless we can show that there's beneficial_ownership between kolonaki and jai alexander even though someone is the nominal owner if we can show beneficial_ownership then it would be possible to file a consolidated_return the evidence is substantial that georgiou pryor and bernard then attempted to show beneficial_ownership by fabricating and altering documents the same strategy was used to substantiate that the advances to georgiou were loans the holding agreement supply agreement promissory notes adjustments to books_and_records and minutes were either created or altered and backdated in an attempt to deceive the irs agent at the conclusion of trial respondent moved to amend the answer to allege fraud the motion was denied as untimely georgiou testified that he did not read many of the documents he signed in either his individual capacity or as president of kolonaki even if he did not read them we attribute knowledge of the documents to him see bollaci v commissioner tcmemo_1991_108 the voluntary failure to read a return and blind reliance on another for the accuracy of a return are not sufficient bases to avoid liability for negligence additions to tax id see eg 66_tc_817 remanded on other grounds 603_f2d_491 5th cir 21_tc_678 petitioners' assertion that they relied on their professional advisers is unpersuasive and incredible accordingly we sustain respondent's determination that petitioner georgiou is liable for the sec_6662 accuracy- related penalties for and and that petitioner kolonaki is liable for the sec_6662 accuracy-related_penalty for b sec_6653 and sec_6661 additions to tax respondent determined an addition_to_tax for kolonaki in under sec_6653 and sec_6661 kolonaki did not present any evidence on the negligence and substantial_understatement determinations for the tax_year because kolonaki did not meet its burden_of_proof we sustain respondent's determination that kolonaki is liable for the additions to tax under sec_6653 and sec_6661 for respondent has conceded the additions to tax under sec_6653 and sec_6661 with respect to grs to reflect the foregoing and concessions of the parties decisions will be entered under rule
